     Case 2:14-cv-02234-JAM-DMC Document 384 Filed 02/14/20 Page 1 of 2


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   LAURA L. CHAPMAN, Cal. Bar No. 167249
 3 lchapman@sheppardmullin.com
   DYLAN I. BALLARD, Cal. Bar No. 253929
 4 dballard@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
 7
                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 SHERIDAN STILES, as individual,                Case No. 2:14-cv-02234-JAM-DMC
   STILES 4 U, INC., a California
11 corporation,                                   NOTICE OF DISASSOCIATION OF
                                                  COUNSEL
12                Plaintiffs,
13         v.
14 WAL-MART STORES, INC.;
   AMERICAN INTERNATIONAL
15 INDUSTRIES,
16                Defendants.
17
18 TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THIS COURT:
19         NOTICE IS HEREBY GIVEN that the law firm of Sheppard, Mullin, Richter &
20 Hampton LLP is no longer counsel of record for any party in this case. White & Case filed
21 a notice of appearance for Defendant Wal-Mart Stores, Inc. on September 29, 2017 and
22 Sheppard, Mullin, Richter & Hampton LLP has not been counsel for any party since on or
23 about that date. Accordingly, please remove the following from your service list:
24                      LAURA L. CHAPMAN
                        lchapman@sheppardmullin.com
25                      DYLAN I. BALLARD
                        dballard@sheppardmullin.com
26                      Four Embarcadero Center, 17th Floor
                        San Francisco, California 94111-4109
27
28

                                               -1-               Case No. 2:14-cv-02234-JAM-DMC
                                                       NOTICE OF DISASSOCIATION OF COUNSEL
     Case 2:14-cv-02234-JAM-DMC Document 384 Filed 02/14/20 Page 2 of 2


 1        According to the court docket, Defendants Walmart, Inc. and American
 2 International Industries are currently represented by White & Case LLP and Conkle,
 3 Kremer & Engel, respectively.
 4 Dated: February 14, 2020          Respectfully submitted,
 5                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6
                                     By                 /s/ Laura L. Chapman
 7
                                                       LAURA L. CHAPMAN
 8                                                     DYLAN I. BALLARD

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-               Case No. 2:14-cv-02234-JAM-DMC
                                                      NOTICE OF DISASSOCIATION OF COUNSEL
